Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy, II et al. (US 2013/0172678, hereinafter “Kennedy”).
As to claim 1, Kennedy discloses an endoscope comprising: 
an image pick-up device (distal end of inner tubing IT, lens stack LS, Fig.1A) at a distal end part of an insertion part capable of being inserted into a body cavity (shown as CH at distal end of the catheter CC in Fig.1C), wherein the image pick-up device includes a housing member (distal end of IT) that holds an imaging lens (lens stack LS); 
a solid-state image pick-up element (CMOS image sensor CS, Fig.1A, [0053]) that photoelectrically converts imaging light incident on an image reception surface via the imaging 
a holding member (proximal end of inner tubing IT, Fig.1A,1B) that holds the solid-state image pick-up element in a state where the image reception surface intersects a longitudinal direction of the insertion part (held so that image reception surface (front side of image sensor) is orthogonal to the longitudinal direction (direction coming out of page in Fig.1C) of the lens stack and insertion part, Fig.1A,1C), 
wherein the holding member has three independent wall parts that respectively cover three of four side surfaces that constitute an outer peripheral surface of the solid-state image pick-up element (see the three independent wall parts shown in annotated figure below), 
	
    PNG
    media_image1.png
    294
    368
    media_image1.png
    Greyscale

wherein, on a plane orthogonal to the longitudinal direction of the insertion part, a gap length, in a first direction on the plane, between adjacent wall parts of the three wall parts (G1 in annotated figure below) and a gap length, in a second direction perpendicular to the first direction on the plane, between the adjacent wall parts (G2 in annotated figure below) are equal to each other (G1=G2 as shown by the lengths in the figure below), and 

    PNG
    media_image2.png
    231
    283
    media_image2.png
    Greyscale

wherein a height (H) of the three wall parts is 1.5 times to 3 times the gap length (H is a little over 2 times the gap length G1, as shown below).
		
    PNG
    media_image3.png
    231
    283
    media_image3.png
    Greyscale


As to claim 2, the three wall parts include a first wall portion that abuts against the outer peripheral surface of the solid-state image pick-up element (Fig.1A) and is made up of two wall parts orthogonal to each other (any two adjacent wall parts, Fig.1A).
As to claims 7-8, the three wall parts are located inside a circumscribed circle of the solid-state image pick-up element in a case where the holding member holding the solid-state image pick-up element is seen in the longitudinal direction (see Fig.1B, outer circumference of 
As to claim 20, the housing member (distal end of IT that surrounds LS) is located inside a circumscribed circle circumscribed on a projection outermost diameter end of the solid-state image pick-up element and the holding member in a case where the holding member holding the solid-state image pick-up element and the housing member are projected on the plane orthogonal to the longitudinal direction (as shown in Fig.1B, IT is located within circumscribed circle represented by outer circumference of OT).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, II et al. (US 2013/0172678, hereinafter “Kennedy”) in view of Usuda et al. (US 2017/0269349, hereinafter “Usuda”).
As to claims 3-6, Kennedy discloses that the three wall parts include a second wall portion made up of one wall part that faces one of the four side surfaces of the solid-state image pick-up element (any wall part directly opposite either of the wall parts of the first wall portion).  However, Kennedy fails to disclose how the image pickup element (CS, Fig.1) is secured between the wall portions and thus fails to particularly disclose that the solid-state image pick-up 
	As to claims 9-12, the three wall parts are located inside a circumscribed circle of the solid-state image pick-up element in a case where the holding member holding the solid-state image pick-up element is seen in the longitudinal direction (see Fig.1B, outer circumference of OT represents a circumscribed circle of the image pickup element CS, the wall parts IT are located inside this circle).

Allowable Subject Matter
Claim 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, and specifically Kennedy, fails to disclose that the height of the three wall parts is less than a thickness of the solid state image pickup element..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 20150062316 A1	HARAGUCHI; Naoyuki et al.
US 20130172674 A1	Kennedy, II; Kenneth C. et al.
US 20050179805 A1	Avron, Jerome et al.
US 20170035279 A1	FUJII; Toshiyuki
US 6547721 B1	Higuma; Masakazu et al.
US 20170064249 A1	KITANO; Ryou

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795